Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 23, 2015

                                     No. 04-15-00070-CV

                      SKYLINE EMS INC. and Juan “Johnny” Cordero,
                                    Appellants

                                              v.

                                   AR CONCEPTS INC.,
                                        Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-15618
                     The Honorable Richard E. Price, Judge Presiding


                                       ORDER
      Appellee’s brief was due on July 13, 2015. See TEX. R. APP. P. 38.6(b). On July 20,
2015, Appellee filed an unopposed first motion for an extension of time to file its brief until
August 17, 2015, for an extension of thirty-five days.
       Appellee’s motion is GRANTED. Appellee must file its brief with this court by August
17, 2015.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court